    Case 3:20-cv-01586-PAD Document 22 Filed 08/17/21 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

JEAN-SEBASTIEN VILLA, et al.

         Plaintiffs,

                  v.                                                  CIVIL NO. 20-1586 (PAD)

EDUARDO PÉREZ-CACHO, et al.,

         Defendants.



                                                     ORDER

         Upon plaintiffs’ Pro se “Motion for Writ of Assistance” (Docket No. 21), and it appearing

from the record that co-defendant Eduardo Pérez-Cacho failed to comply with the “Memorandum

and Order” at Docket No. 20, the court appoints and authorizes U.S. Marshal, Wilmer Ocasio-

Ibarra or his representative, to proceed at once and execute a deed and the closing documents –

on behalf of Mr. Eduardo Pérez-Cacho – for conveyance to plaintiffs of the following property:

Condominium Torre Cielo, Apartment 19-D, 1481 Martin Travieso Street, San Juan Puerto Rico.1

At the closing, plaintiffs shall deliver to co-defendant Carlos A. Pérez-Cacho a check for the

amount of the purchase price discounting the deposit of $4,000.00 (Docket No. 20, p. 6). 2

         SO ORDERED.

         In San Juan, Puerto Rico, this 17th day of August, 2021.

                                                               s/Pedro A. Delgado-Hernández
                                                               PEDRO A. DELGADO-HERNÁNDEZ
                                                               United States District Judge


1
  For this purpose, not later than August 20,2021, plaintiffs shall provide the court with a phone number and e-mail
for the U.S. Marshals to be able to contact and coordinate with them this process. The Clerk is instructed to file any
such motion under the selected parties restriction provided for in Standing Order No. 9.
2
 Co-defendant Carlos A. Pérez-Cacho is ready, willing and able to sing the deed of sale and all required documents
(Docket No. 21, Exh. 2).
